UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the fiscal year ended December 31, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 OF 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 0-19944 M~WAVE, Inc. (Name of small business issuer in its charter) Delaware 36-3809819 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 11533 Franklin Ave., Franklin Park, Illinois 60131 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code (630) 562-5550 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock ($.005 par value) (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o. Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained herein, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Our revenue for the year ended December 31, 2007 was $11,600,535. The aggregate market value of the voting stock held by non-affiliates of the Registrant as of March 28, 2008 was approximately $798,000, computed on the basis of the last reported sale price per share ($0.44) of such stock on the NASDAQ Capital Markets. The Registrant has 1,813,150 common shares outstanding at March 28, 1 Documents Incorporated By Reference: None Transitional Small Business Disclosure Format (check one): Yes o No x 2 M~WAVE, INC. FORM 10-KSB TABLE OF CONTENTS Part I Page Item 1. Description of Business 5 Item 2. Description of Property 12 Item 3. Legal Proceedings 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Part II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 13 Item 6. Managements Discussion and Analysis of Financial Condition and Results Of Operations 14 Item 7. Financial Statements 19 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 37 Item 8A. Controls and Procedures 37 Item 8B. Other Information 38 Part III Item 9. Directors and Executive Officers of the Registrant 38 Item 10. Executive Compensation 40 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 Item 12. Certain Relationships and Related Transactions 46 Item 13. Exhibits 46 Item 14. Principal Accountant Fees and Services 46 Signatures 48 3 Table of Contents Forward Looking Statements This Annual Report contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.This Act provides a “safe harbor” for forward-looking statements to encourage companies to provide prospective information about themselves so long as they identify these statements as forward-looking and provide meaningful cautionary statements identifying important factors that could cause actual results to differ from the projected results.All statements, other than statements of historical fact, including statements regarding industry prospects and future results of operations or financial position, made in this Annual Report are forward looking.We use words such as “anticipates,” “believes,” “expects,” “future,” and “intends” and similar expressions to identify forward-looking statements.Forward-looking statements reflect management’s current expectations, plans or projections and are inherently uncertain.Actual results could differ materially from management’s expectations, plans or projections.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report.Certain risks and uncertainties that could cause our actual results to differ significantly from management’s expectations are described in the section entitled “Risk Factors.”This section, along with other sections of this Annual Report, describes some, but not all, of the factors that could cause actual results to differ significantly from management’s expectations.We undertake no obligation to publicly release any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events.Readers are urged, however, to review the factors set forth in reports that we file from time to time with the Securities and Exchange Commission. 4 Table of Contents PART I In this report, the terms “M~Wave,” “Company,” “we,” “us,” and “our” refer to M~Wave, Inc. Item 1. Description of Business M~Wave, Inc. was incorporated in Delaware in January 1992. Our executive offices are located at 11533 Franklin Ave., Franklin Park, Illinois, 60131, and our telephone number is (630) 562-5550; our website is http://www.mwav.com.
